Citation Nr: 1633084	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  10-17 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to June 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Chicago, Illinois Department of Veteran Affairs (VA) Regional Office (RO).  In April 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In August 2014, the case was remanded for additional development.

The August 2014 remand also addressed matters of service connection for a right wrist disability, a right shoulder disability, a right knee disability, a bilateral ankle disability, a bilateral foot disability, a scalp scar, and a skin disability.  An August 2015 rating decision granted service connection for those disabilities, and therefore those matters are no longer on appeal before the Board.  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action is required.


REMAND

First, the most recent VA treatment records in the record are dated in June 2015, and the Veteran appears to receive ongoing VA treatment for his claimed disabilities.  Thus, over a year of VA records appears to remain outstanding.  Such records may contain pertinent information, are constructively of record, and must be obtained.

In August 2014, the Board remanded the matters of service connection for a low back disability, hypothyroidism, varicose veins, and a respiratory disability for additional development, to include arranging for VA examinations to secure advisory medical opinions.  In July 2015, the Veteran was examined in conjunction with his claim seeking service connection for hypothyroidism.  The examiner diagnosed hypothyroidism which began in 2002 (five years after retirement from the Navy), and opined that it was unrelated to service.  However, the opinion did not include rationale.  Therefore, it is inadequate for rating purposes.  

On July 2015 VA examination to evaluate varicose veins, the examiner noted that varicose veins of both lower extremities were documented in service, and that the Veteran testified that his varicose veins continued to bother him, particularly while at work and on his feet.  However, the examiner then concluded that the Veteran did not have varicose veins or post-phlebitic syndrome of any etiology (and did not offer a medical advisory opinion regarding etiology).  Given the examiner's acknowledgment of the Veteran's reports of discomfort from varicose veins and the documentation of such disability in service, some explanation of how such disability would have resolved without treatment after being noted in service is needed.  Therefore, the Board finds that opinion without adequate rationale, and that an examination to secure a supplemental medical opinion is necessary.

Similarly, on August 2015 thoracolumbar spine examination, the diagnoses were lumbar spondylosis and disc degeneration with a history of remote lumbar strain during service that the examiner opined were unrelated to service or injuries therein because it was "as likely as not" that the Veteran would have had the same conditions had he not entered the Navy, but worked in the private sector instead.  Such opinion leaves open the possibility that it is equally likely that the disabilities are etiologically related to service (but does not so indicate).  Notably, governing law holds that the relevant standard of proof to substantiate a claim for VA benefits is "at least as likely as not" (a 50 percent or better probability).  Consequently, that opinion is also inadequate, and clarification is necessary.

Finally, an October 2015 respiratory diseases opinion notes diagnoses of chronic bronchitis and chronic obstructive pulmonary disease (COPD).  However, despite indicating an in-person examination was conducted, there is no examination report accompanying that opinion.  Furthermore, the opinion itself is somewhat confusing and incomplete.  For example, the examiner indicated the Veteran did not meet the diagnostic criteria for pure asthma, but nonetheless provided a nexus opinion that asthma is not caused by the Veteran's alleged exposure to asbestos in service.  In addition, he indicated that asbestos exposure also does not cause COPD, noting that the Veteran had a long history of smoking (which he noted causes chronic bronchitis).  It is unclear from the opinion whether the examiner is specifically indicating that both the Veteran's COPD and chronic bronchitis are more likely secondary to his history of smoking or not, or whether bronchitis is the type of disability that might be due to asbestos exposure.  Moreover, the Board specifically asked the examiner to address recurrent notations of bronchitis in the Veteran's STRs when providing a nexus opinion and the examiner does not do so with respect to either the diagnosed COPD or chronic bronchitis.  Finally, a review of the Veteran's STRs found he also received extensive treatment for pneumonia (a respiratory disease) in service, which raises additional medical questions (i.e., whether his current COPD and chronic bronchitis could be etiologically related to lung pathology resulting from pneumonia).  Therefore, that opinion is also inadequate for rating purposes.  Further examinations and medical advisory opinions are necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record all updated records (i.e., those not already in the record) of evaluations or treatment the Veteran has received for a respiratory disability or hypothyroidism dated since June 2015.

2. The AOJ should then arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his hypothyroidism.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should indicate whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's hypothyroidism is related to his military service/events therein.  

All opinions must include rationale.

3. The AOJ should also arrange for a vascular examination of the Veteran to determine the nature and likely etiology of his varicose veins.  The entire record must be reviewed in conjunction with the examination, and all tests or studies deemed necessary must be completed.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions responding to the following:

a. Does the Veteran currently have varicose veins in either or both lower extremities?  If not, the examiner must reconcile such finding with conflicting evidence in the record, to include the Veteran's own reports (noting that he is competent to observe varicose veins) and explaining whether and how varicosities noted in service resolved without treatment.  

b. If varicose veins in the lower extremities are found, is it at least as likely as not (a 50 percent or better probability) that they are related to his military service, to specifically include notations of varicose veins on August 1989 service reenlistment examination?

All opinions must include rationale.

4. The AOJ should also arrange for the record to be forwarded to the examiner who conducted the August 2015 thoracolumbar spine examination for review and an addendum medical advisory opinion regarding the etiology of the Veteran's low back disabilities.  If that examiner is unavailable or unable to provide the opinion sought, the AOJ should arrange for the record to be forwarded to an orthopedist for review and the opinion sought.  Based on a review of the entire record, the consulting provider should opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's lumbar spondylosis or lumbar disc degeneration are related to his military service or injuries therein, to specifically include a May 1996 lumbar strain.  

All opinions must include rationale.  If it is determined that a low back disability is unrelated to the Veteran's service, the examiner must identify the etiological factors considered more likely.

5. The AOJ should also arrange for a respiratory diseases examination of the Veteran to determine the likely etiology of his claimed respiratory disability.  The entire record must be reviewed in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by diagnosis, any respiratory disability entity other than COPD or chronic bronchitis found.

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's diagnosed chronic bronchitis is related to his military service or injuries/events therein, to specifically include notations of bronchitis and pneumonia in his STRs, or as due to alleged exposure to asbestos?

c. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's diagnosed COPD is related to his military service or injuries/events therein, to specifically include as related to the bronchitis and pneumonia noted in his STRs, or as due to exposure to asbestos?

d. Is it at least as likely as not (a 50 percent or better probability) that any respiratory disability other than COPD or chronic bronchitis diagnosed is related to his military service or injuries/events therein, to specifically include the bronchitis and pneumonia noted in his STRs or as due to his alleged exposure to asbestos?

All opinions must include rationale.

6. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

